Title: To Thomas Jefferson from Joseph Carrington Cabell, 20 December 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


            Dear Sir,
            Senate Chamber
              20th Dec: 1820.
          I thank you sincerely for your favor of Nov: 28. which I received on my arrival here on 5th inst I should have written you before now, but that my whole time has been taken up by the scandalous attack on Governor Randolph’s character. Thank Heaven! we were fortunate enough to make the blow recoil on the heads of his accusers, and I trust we shall never again be insulted by the intrusion of such abominable subjects. You will hear the whole affair from your family. I have shewn your letter to Genl Breckenridge & some other friends. Mr Johnson will not be here till christmas. We have agreed, for reasons I will more fully detail hereafter, to let the subject of the University lie over till after christmas. I am going to spend the Holidays with Mrs Cabell in Wmsburg, from which I will write you at leisure. For the present I will  only say that we shall probably have to fall down in our petition for a sum sufficient to finish the buildings, and let the next lie till another session. We shall have the academies to contend with this year. Our difficulties are great, but every effort will be used to carry the bill. Some objections are made to the mode in which our accounts are presented. Some ask why the items are not more detailed: others, why Mr Garretts accounts do not go back farther than April. I would advise the fullest & freeest rendition of accounts. There lies our hold on the public affections. The affair of the payment to Doctor Cooper is known to our enemies.Yours faithfullyJoseph C. Cabell